Name: 2007/483/EC: Commission Decision of 9 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2007) 3413) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Europe;  agricultural activity;  health;  agricultural policy
 Date Published: 2007-07-10

 10.7.2007 EN Official Journal of the European Union L 180/43 COMMISSION DECISION of 9 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2007) 3413) (Text with EEA relevance) (2007/483/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (3) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Germany has notified the Commission of an outbreak of H5N1 in a backyard poultry holding on its territory and has taken the appropriate measures as provided for in Decision 2006/415/EC, including the establishment of areas A and B as provided for in Article 4 of that Decision. (3) The Commission has examined those measures in collaboration with Germany, and is satisfied that the borders of Areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in Germany can therefore be confirmed and the duration of that regionalisation fixed. (4) Decision 2006/415/EC should therefore be amended accordingly. (5) The measures provided for in this Decision should be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is amended in accordance with the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/454/EC (OJ L 172, 30.6.2007, p. 87). ANNEX The Annex to Decision 2006/415/EC is amended as follows: 1. The following text is added to Part A: ISO Country Code Member State Area A Date until applicable Article 4(4) (b)(iii) Code (if available) Name DE GERMANY 6.8.2007 ALLENDORF ARNSGEREUTH BAD BLANKENBURG BECHSTEDT CURSDORF DEESBACH DÃ SCHNITZ GRÃ FENTHAL LICHTE LICHTENHAIN MARKTGÃ LITZ MELLENBACH-GLASBACH MEURA OBERHAIN OBERWEISSBACH PIESAU PROBSTZELLA REICHMANNSDORF ROHRBACH SAALFELD SAALFELDER HÃ HE SCHMIEDEFELD SCHWARZBURG SITZENDORF UNTERWEISSBACH WITTGENDORF 2. The following text is added to Part B: ISO Country Code Member State Area B Date until applicable Article 4(4) (b)(iii) Code (if available) Name DE GERMANY DRÃ BISCHAU KAULSDORF KÃ NIGSEE LEUTENBERG MEUSELBACH-SCHWARZMÃ HLE ROTTENBACH RUDOLSTADT 6.8.2007